DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-5, 20, 26, 30, 32, 34, 35, 38, 40-42 are currently pending in the application and are the subject of examination below.
Response to Arguments 35 USC § 112(a)
	Applicant’s amendment to instant claim 1 incorporates the specific CDR regions as defined by the SEQ ID NOs 1-6 as previously claimed in claim 19. This claim was not previously rejected as not complying with the written description requirement therefore the previous rejection of claims 1-5, 11, 18, 25-26, 30, 32, 34-35, 38, 40-42 under this statute is withdrawn.
Response to Arguments 35 USC § 112(b)
	Claim 25 has been cancelled rendering the previous rejection of this claim for being indefinite moot. Therefore, the rejection has been withdrawn.
	Claim 32 was previously rejected as being indefinite with respect to the parenthetical phrase that followed “a synthetic peptide” . As this terminology has been removed this basis of rejection has been rendered moot. Therefore, the rejection has been withdrawn.
	Claim 34 was previously rejected as being indefinite for referencing a number of previously cancelled claims. As the claim has been amended to incorporate specific dependency to pending claim 1 this basis of rejection has been rendered moot. Therefore, the rejection has been withdrawn.
Response to Arguments 35 USC §102
Applicant’s amendment to instant claim 1 incorporates the specific CDR regions as defined by the SEQ ID NOs 1-6 as previously claimed in claim 19. This claim was not previously rejected as unpatentable over 35 USC §102 therefore the previous rejection of claim 1-5, 20, 26, 30, 32, 34, 35, 38, 40, 41, 42 is withdrawn. 
Response to Arguments 35 USC §103
	Claims 11, 18, 19, 21, 25 were previously rejected under 35 USC §103 as unpatentable  over Olivares and Balderes et al. 35 USC §103.  Claims 11, 18, 19, 21, 25 are cancelled with the limitations of previously rejected claim 19 incorporated into the currently pending claim 1. Updated rejection of the currently pending amended claims are presented below. 
	In regards to the rejection of previously pending claim 19 the applicant argues that the previous rejection does not establish that one skilled in the art at the claimed priority date would be motivated to combine the references of Olivares and Balderes . The reference of Olivares describes that chimeric antigen receptors may be constructed which utilize the targeting domain derived from “for example” TA99 (Table 1, p13), which targets the GP75/trp1/tyrp1 melanoma differentiation antigen (MDA). The disclosure of Balderes describes a derivative of TA99 antibody, cTA99 which has improved characteristics (p24, 21-29) including higher affinity to the trp1 antigen which is revealed in complete detail in the table 4-6.  As described below the improvements in affinity are potentially attributed to the identification of the correct heavy and light chain pairing in the hybridoma which produces the “TA99” antibody. Additionally, the disclosure of Balderes additionally describes an unrelated trp1 specific antibody 20D7 which in one assay has higher affinity as measure by (lower) KD by surface plasmon resonance assay (SPR). In a different assay the 20D7 shows similar EC50 that of the cTA99 antibody, both of which are significantly improved when compared to that of the TA99 reference antibody. Thus, while it is clear from the presented data that the affinity of the cTA99 and 20D7 antibody for the TRP-1 antigen are both significantly improved to that of the comparator TA99 antibody, it is not clearly established that there is any significant difference between the cTA99 and 20D7 antibody. Even were there an established difference, and were the 20D7 designated a preferred superior embodiment of alternative TRP-1 binding molecules of Balderes, the applicant is reminded  “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (MPEP 2123 I) and that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123 II).  An artisan of ordinary skill in the art at the time of claimed priority would be aware of the disclosure of Olivera describing the chimeric receptors targeting TRP-1 utilizing “for example” TA99, and would also be aware of the disclosure of Balderes disclosing that the cTA99 (derivative) has superior characteristics in binding to trp-1 as comprising the correct variable light chain CDR regions (VL). One would utilize the cTA99 in a chimeric antigen receptor targeting trp1 antigen with a reasonable expectation of success as described by Olivares.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 20, 26, 30, 32, 34, 35, 38, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares et al. (WO2015123642A1, of record) and further in view of Balderes (WO2009114585A1, of record). In the amended independent claim 1 applicant incorporates elements of the former claim 19 defining the CDR regions of the scFv molecule that binds to the TYRP1 antigen. The disclosure of Olivares describes chimeric antigen receptors which utilize a scFv TA99 as the binding domain of a CAR which targets melanoma differentiation antigens such as the Trp1 molecule (also known as TYRP1, GP75).The CAR molecules disclosed comprise transmembrane and intracellular signalling domains (table 1, p14). In regards to claim 4 the disclosure of Balderes describes that an inherent feature of the TA99 antigen binding molecule is described as specific for both human and murine TYRP1 (p1, 29-31). The disclosure of Olivares does not however describe the antigen binding domains and properties as are instantly claimed as CDR 1-6 of the VH and VL molecules of the scFv fragment of a chimeric antigen receptor. However, the disclosure of Balderes describes the antibody derived from TA99, cTA99 which is comprised of a correctly paired VH and VL domain compared to the original “TA99” antibody which comprises an additional contaminating light chain sequence that does not bind to the TYRP1 antigen (Balderes, p24, 21-29). The “CTA99” molecule comprises only the correctly paired light chain and Heavy chain variable regions of the “TA99” molecule. Thus, the CDR 1-3 VH and CDR 4-6 VL of the instant application are identical to that of the CTA99 molecule and are disclosed by Balderes as SEQ ID NO: 7-12 of the “cTA99” antibody molecule.  It would therefore be obvious to utilize these correctly defined cTA99 CDR regions in a chimeric antigen receptor which is directed to the TYRP1 protein for the purposes of utilizing the correct, previously heterogeneously defined VL “TA99” which has a higher affinity for the TYRP1 molecule to create a more effective antigen binding chimeric antigen receptor molecule as described by Balderes (table 4-6) and as detailed above as well.   In regards to the claim 20 the disclosure of Balderes describes that the KD of the TA99 is approximately 1.7X10E-9 with the cTA99 molecule having a KD of approximately 1.1X10E-9. In regards to the claim 26 and 30 the translation of the Olivares SEQ ID NO: 18 reveals a scFv molecule which comprises a (G4S) x3 linker between the VH and VL moieties of the scFv molecule (see translation 1, of record). With respect to the claims 32, 34-35, 38, 40 the chimeric antigen receptor may comprise a CD8 transmembrane domain, and an intracellular domain comprised of a CD28 costimulatory domain and CD3 zeta signalling domain (Olivares, Table1, p11-15). With respect to claim 41 and 42 the CAR is recombinant (Olivares, 0086) and may be expressed utilizing any number of vectors (Olivares, 0085). Therefore, the disclosure of Olivares describes the creation of chimeric antigen receptors directed to the TYRP1 molecule with the components as claimed instantly and described above, including use of an scFv derived from the TA99 antibody as an antigen binding domain. The disclosure of Balderes further discloses as cTA99 the particular CDR 1-3 VH and CDR 4-6 as are instantly claimed in the application. It would be therefore obvious to utilize particular appropriate TA99 CDR as evidenced and described by Balderes to construct TA99 derived chimeric antigen receptors for the purposes as described above. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares as applied to claim 1 above, and further in view of Houghton (WO9640249). The disclosure of Olivares, as indicated above describes the construction of chimeric antigen receptor molecule which may bind the TYRP1 antigen as scFv derived from the TA99 molecule, but does not disclose the exact sequences indicated as SEQ ID NO: 7 and 8 for the VH and VL chains of the scFv. The disclosure of Houghton describes TA99 monoclonal antibody which binds to the gp75 (TYRP1 ) molecule. Considering the disclosure of Olivares which describes usefulness of utilizing CAR molecules which bind to the GP75 antigen (TYRP1) in treatment of disease such as cancer which express said antigen, and the disclosure of Houghton which discloses a monoclonal antibody “TA99” which is indicated in the instant specification as the source of the “TA99” molecule, it would be obvious to construct a CAR with an scFv which is derived from the TA99 molecule of Houghton as a reasonable source of appropriate binding moiety for a CAR directed to TYRP1 antigen. The indicated sequences of SEQ ID NO: 7 and SEQ ID NO: 8 would be latent/inherent properties of TA99 molecule and thus disclosed by the reference of Houghton.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644